Citation Nr: 0409632	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  02-16 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to assignment of a compensable evaluation for service-
connected pterygium, status post excision, right eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The appellant in this case is a veteran who served on active duty 
from September 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2002, a statement of the case 
was issued in September 2002, and a substantive appeal was 
received in October 2002.  The veteran testified at a personal 
hearing at the RO in December 2002.  

The veteran's appeal also initially included the issues of service 
connection for low back disability, bilateral ankle disability, 
psychiatric disability, bilateral hearing loss, tinnitus, right 
shoulder disability, and neck disability.  However, in 
correspondence received at the RO in September 2003, the veteran 
indicated that he wished to withdraw his appeal as to these 
issues.  There are therefore no longer in appellate status.   


FINDING OF FACT

The veteran's service-connected pterygium, status post excision, 
right eye has not recurred; it is not manifested by visual field 
deficit; corrected visual acuity was 20/25 bilaterally.  


CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for 
pterygium, status post excision, right eye have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.75, 4.76, 4.76a, 4.84a, Diagnostic Code 6034 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Initially, the Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 (VCAA).  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend adjudication 
regulations to implement the provisions of VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of the 
new regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change after a 
claim has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most favorable to 
the appellant will apply unless Congress provided otherwise or has 
permitted the Secretary of Veterans Affairs to do otherwise and 
the Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria for 
entitlement to an increased rating.  The discussions in the rating 
decision, statement of the case, and supplemental statement of the 
case and correspondence from the RO have informed the claimant of 
the information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in a November 2001 letter, the 
veteran was effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Although the VCAA notice was 
furnished in connection with his original service connection 
claim, the Board believes that that notice continues to be valid 
as to the issue currently on appeal since the appellate issue 
arose from the rating decision issued as a result of the veteran's 
initial claim.  In other words, the veteran  was given VCAA notice 
in connection with his initial claim and such notice is still 
valid.  Moreover, the September 2002 statement of the case set 
forth the rating criteria pertinent to the appellate issue and the 
veteran has therefore been advised of what the evidence must show 
to warrant a compensable rating.  

The Board also finds that VA has fulfilled all VCAA assistance 
requirements.  It appears that the claims file includes all 
available evidence relating to the issue.  The file includes VA 
medical records, and the veteran was afforded a VA examination in 
August 2002.  The requirements of 38 C.F.R. § 3.159(c)(4) have 
therefore been met.  

Analysis

The veteran contends that his right eye pterygium, status post 
excision, warrants a compensable evaluation.

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 
4.  The percentage ratings contained in  the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  

The Board notes that this appeal for a higher evaluation for 
pterygium, status post excision, right eye, arises from the 
initial rating decision which established service connection for 
the disability and assigned the non-compensable disability 
evaluation.  Therefore, the entire rating period is to be 
considered, including the possibility of a staged rating (i.e., 
separate ratings for separate periods of time) based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Visual acuity is to be measured based on the best distant vision 
obtainable after the best correction by glasses, unless there is a 
difference of more than four diopters of  spherical correction 
between the two eyes, or the presence of keratoconus.  38 C.F.R. § 
4.75.  It is noteworthy that eye disorders also may be rated based 
on contraction of visual fields.  38 C.F.R. §§ 4.76, 4.76a.

The veteran's pterygium is currently evaluated as noncompensable 
under 38 C.F.R. § 4.84a, Diagnostic Code 6034, which provides that 
the disability is rated for loss of vision, if any.  Loss of 
vision is rated under 38 C.F.R. § 4.84a, Diagnostic Codes 6061-
6079.  A noncompensable evaluation is warranted where vision is 
20/40 in both eyes.  A 10 percent evaluation is warranted where 
vision is 20/50 in one eye and 20/40 in the other eye.  A 10 
percent evaluation is also warranted where vision is 20/50 in both 
eyes.  The evaluations continue to increase for additional 
impairment of central visual acuity.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061-6079 (2003).  

In the veteran's case, the measurements of visual acuity do not 
meet the schedular criteria for a compensable rating.  
Consequently, the preponderance of the evidence is against the 
claim for a compensable rating using the visual acuity impairment 
table.  

On VA eye examination in August 2002, corrected visual acuity was 
determined to be 20/25 bilaterally.  There was no evidence of 
recurrence of the pterygium.  The confrontation visual fields were 
full.  

The preponderance of the VA clinical records also demonstrate that 
the veteran's right eye disability does not warrant a compensable 
evaluation.  In September 1999, visual acuity was 20/40 in the 
right eye and 20/30 in the left.  However, in June 2000, visual 
acuity was 20/25 bilaterally and in September 2000, it was 
determined that visual acuity was 20/20 and 20/15.  A separate 
clinical record dated the same month includes the notation that 
the pterygium was not impinging on the visual axis.  

According to the Impairment of Central Visual Acuity table if 
vision (distant) in one eye is 20/40 and the other eye is 20/40, 
then the disability evaluation is assigned at zero percent.  38 
C.F.R. § 4.84a.  Therefore, if vision is better than 20/40 in both 
eyes, as the preponderance of the evidence demonstrates in this 
case, a compensable evaluation is not warranted.  

There is no competent evidence of record demonstrating that the 
service-connected disability is manifested by reduced visual 
fields.  

Accordingly, on the evidence, the Board is unable to find a basis 
for entitlement to a compensable evaluation.  While the veteran 
may sincerely believe that his service-connected disability 
warrants a compensable evaluation, the totality of the evidence 
weighs against his claim.  Furthermore, he is a layperson and has 
no competence to give a medical opinion on diagnosis or etiology 
of a disorder.  Espiritu v. Derwinski,  2 Vet. App. 492 (1992), 
See also Routen v. Brown, 10 Vet.  App. 183, 186 (1997) ("a 
layperson is generally not capable  of opining on matters 
requiring medical knowledge"), aff'd  sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998),  cert. denied, 119 S. Ct. 404 (1998).

In summary, the weight of the credible evidence demonstrates that 
the veteran's service-connected pterygium, status post excision, 
right eye is without significant complications and is visually 
insignificant, and thus, does not interfere with his vision to a 
compensable degree.  As the veteran's service-connected pterygium, 
status post excision, is not causing a compensable impairment of 
vision, a noncompensable evaluation is warranted.  A staged 
rating, based on the facts found, is also not warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999)

In addition, the Board finds that in this case, the disability 
picture is not so exceptional or unusual as to warrant a referral 
for an evaluation on an extraschedular basis.  For example, it has 
not been shown that either the veteran's service-connected eye 
disability alone has resulted in any hospitalizations or caused 
any interference in his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for a compensable disability 
evaluation for the service-connected pterygium, status post 
excision, right eye.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

A compensable evaluation for pterygium, status post excision, 
right eye, is not warranted.  The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



